—In a matrimonial action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Kings County (Rigler, J.), dated January 24, 1991, which denied his motion to disaffirm the findings of a Judicial Hearing Officer as to the equitable distribution of the parties’ assets; and the plaintiff wife cross-appeals from the same order.
Ordered that the cross appeal is dismissed as abandoned, without costs or disbursements, and it is further,
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the husband’s present contention, we discern no impropriety in the distribution of the parties’ assets. The record demonstrates that the marriage endured for approximately 31 years and that the parties had no children. The credible hearing testimony established that the husband did not work after 1971, and that the wife, who worked throughout the marriage, was the principal wage earner following that time. Additionally, the record indicates that the wife performed substantially all of the usual and customary housekeeping duties during the parties’ marriage. The report of the Judicial Hearing Officer indicated that the husband’s testimony that he performed repairs on the parties’ successive residences was not credible, and we decline to disturb that finding. Under the circumstances of this case, we find that the distribution of the marital assets of 70% to the wife and 30% to the husband was not an improvident exercise of discretion (see, Palmer v Palmer, 156 AD2d 651; Kobylack v Kobylack, 111 AD2d 221).
The husband’s remaining contentions are without merit. Miller, J. P., O’Brien, Ritter and Krausman, JJ., concur.